DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      GARRETT CUNNINGHAM,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-2150

                              [June 4, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Kathleen M. McHugh,
Judge; L.T. Case No. 13-013517 CF10A.

  Garrett Cunningham, Crawfordville, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, FORST and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.